Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on 4/9/21, 9/16/20, 2/29/20 and 6/15/20 were considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,5,6, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Kimura et al (WO2015146177 as translated by US20170075095).
Regarding claim 1, Kimura et al teaches a zoom optical system comprising:
a first lens group (G1) having negative refractive power (paragraph 125-126); a second lens group (G2) having positive refractive power (paragraph 125 and 127), the second lens group being disposed further toward an image than the first lens group (see figure 1); and

a distance between the first lens group and the second lens group changes and a distance between the second lens group and the succeeding lens group changes upon zooming (paragraph 133), and the following conditional expression is satisfied:
4.899≤|flVRaw/fw| < 1000.000 (value is approximately 8.8; table 1 and paragraph 136; f1VRaw is L21)
where, flVRaw: a composite focal length in a wide-angle end state of a lens disposed further toward the object than the vibration-isolating group, and
fw: a focal length of the whole system in the wide-angle end state.
Regarding claim 2, the zoom optical system according to claim 1, wherein the vibration-isolating group comprises at least one positive lens (L31) and at least one negative lens (L32).
Regarding claim 3, the zoom optical system according to claim 1, wherein there are four or more lenses (L21, L22, L23, and L24) disposed further toward the image than the first lens group (G1) and further toward the object than the succeeding lens group (G3).
Regarding claim 5, the zoom optical system according to claims 1, wherein at least part of a lens group (G2) located between the first lens group (G1) and the succeeding lens group (G3) is used as a focusing group, and upon focusing, the focusing group is moved in the optical axis direction (paragraph 134).
Regarding claim 6, the zoom optical system according to claim 5, wherein the focusing group (L21) has positive refractive power (see table 1).
Regarding claim 8, an optical apparatus comprising the zoom optical system according to claim 1 (see figure 16).
Regarding claim 9, see Examiner notes in claim 1. 

Claim(s) 1-3 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Iiyama et al. (US20110109787-IDS REF).
Regarding claim 1, Iiyama et al teaches a zoom optical system comprising:

a succeeding lens group (G3,G4) having a vibration-isolating group (G3) that moves so as to have a displacement component(L6,L7) in a direction orthogonal to an optical axis, the succeeding lens group (G3, G4) being disposed further toward the image than the second lens group (paragraph 366 and see figure 1), wherein
a distance between the first lens group and the second lens group changes and a distance between the second lens group and the succeeding lens group changes upon zooming (see figure 1), and the following conditional expression is satisfied:
4.899≤|flVRaw/fw| < 1000.000 (value is approximately 7.8; paragraph 1579; f1VRaw is G2)
where, flVRaw: a composite focal length in a wide-angle end state of a lens disposed further toward the object than the vibration-isolating group, and
fw: a focal length of the whole system in the wide-angle end state.
Regarding claim 2, the zoom optical system according to claim 1, wherein the vibration-isolating group (G3) comprises at least one positive lens (L6) and at least one negative lens (L7).
Regarding claim 3, the zoom optical system according to claim 1, wherein there are four or more lenses (L21, L22, L23, and L24) disposed further toward the image than the first lens group (G1) and further toward the object than the succeeding lens group (G4).
Regarding claim 7, the zoom optical system according to claim 1, wherein the following conditional expression is satisfied:
0.200 < (-f1)/f2 < 0.700 (value approximately 0.41)
where, f1: a focal length of the first lens group f2: a focal length of the second lens group.
Regarding claim 8, an optical apparatus comprising the zoom optical system according to claims1 (see figure 34).
Regarding claim 9, see Examiner notes in claim 1. 

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a) (1)/ (a) (2) as being anticipated by Sakamara Makoto (JP2015022220-IDS REF).
Regarding claim 1, Sakamara Makoto teaches a zoom optical system comprising:

a succeeding lens group (L3, L4) having a vibration-isolating group (see figure 10; paragraphs 15 and 19) that moves so as to have a displacement component(Gas) in a direction orthogonal to an optical axis, the succeeding lens group being disposed further toward the image than the second lens group (see figure 10), wherein
a distance between the first lens group and the second lens group changes and a distance between the second lens group and the succeeding lens group changes upon zooming (paragraph 28), and the following conditional expression is satisfied:
4.899≤|flVRaw/fw| < 1000.000 (value is approximately 10.95; Example 4 and paragraph 65; f1VRaw is r11, r12)
where, flVRaw: a composite focal length in a wide-angle end state of a lens disposed further toward the object than the vibration-isolating group, and
fw: a focal length of the whole system in the wide-angle end state.
Regarding claim 2, the zoom optical system according to claim 1, wherein the vibration-isolating group (L3) comprises at least one positive lens and at least one negative lens (see figure 10).
Regarding claim 3, the zoom optical system according to claim 1, wherein there are four or more lenses disposed further toward the image than the first lens group (L1) and further toward the object than the succeeding lens group (L3)-see figure 10.
Regarding claim 4, the zoom optical system according to claim 1, wherein
the succeeding lens group (L3) comprises the vibration-isolating group (Gas) and an object-side group (r11, r12) disposed on an object side of the vibration-isolating group and having negative refractive power (paragraph 65), and
the following conditional expression is satisfied:
-30.00 < βaw < 10.00 (value is approximately -0.005)
where,
βaw: image forming magnification of the object-side group in a wide-angle end state.
Regarding claim 5, the zoom optical system according to claims 1, wherein at least part of a lens group (L2) located between the first lens group (L1) and the succeeding lens 
Regarding claim 6, the zoom optical system according to claim 5, wherein the focusing group (r9, r10) has positive refractive power (see paragraph 65).
Regarding claim 7, the zoom optical system according to claim 1, wherein the following conditional expression is satisfied:
0.200 < (-f1)/f2 < 0.700 (value approximately 0.4146)
where,
f1: a focal length of the first lens group f2: a focal length of the second lens group.
Regarding claim 8, an optical apparatus comprising the zoom optical system according to claim 1 (see figure 13).
Regarding claim 9, see Examiner notes in claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al (WO2015146177 as translated by US20170075095). .

0.200 < (-f1)/f2 < 0.700 (value approximately 0.714)
where,
f1: a focal length of the first lens group f2: a focal length of the second lens group.
Kimura et value is slightly above the range; thus Kimura et al discloses the claimed invention and it would have been obvious to one of ordinary skill in the art at the time the invention was made to define the rations of the optical powers of the first two groups (balance them to correct for aberration), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH